Citation Nr: 1333306	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-49 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a psychiatric disability, to include depression.

3.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issues on appeal were remanded by the Board for further development in February 2012.  The case is again before the Board for appellate consideration.

The Veteran has filed for a claim for service connection for depression as a result of a head injury in service.  However, the medical evidence of record shows various psychiatric diagnoses, to include major depressive disorder, anxiety disorder, and substance abuse, among others.  Thus, the Board will address the issue as set forth on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that multiple medical diagnoses that differ from a claimed condition do not necessarily represent a separate claim, and what constitutes a claim should not be limited by a lay veteran's assertion, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

This appeal had originally included a claim for service connection for a left knee disorder.  However, service connection was granted by a rating action issued in October 2012.  Therefore, this issue is no longer before the Board for appellate review.

The Veteran testified before the undersigned at a personal hearing in November 2010.  A transcript of this proceeding has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required for additional development.  A January 2007 VA psychiatry report reflects that the Veteran has requested that his VA clinician fill out a portion of Form SSA-3441-BK (Disability Report - Appeal) and the clinician advised the Veteran to consult with a lawyer, social worker, or public service agency for have an independent disability evaluation, or contact his local Social Security Administration (SSA) office for assistance in filling out his appeal form.  However, the record does not reflect that the RO made an effort to obtain the Veteran's SSA records, including the copy of the SSA decision, if any, as well as all medical records that were used as the basis for that decision.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is completed, readjudicate the claims.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


